Citation Nr: 0803120	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-26 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right hand disorder.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a myocardial 
infarction.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to May 
1973.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran sustained a right hand disorder and residuals 
of a myocardial infarction as a direct result of a suicide 
attempt made on May [redacted], 2000.

2.  The VA Medical Center's (VAMC) care of the veteran on May 
[redacted], 2000 was negligent and as a result of this negligence the 
veteran was able to elope from VA care, resulting in multiple 
self-inflicted injuries.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a right hand disorder have been met.  38 U.S.C.A. §§ 
1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358, 
3.361, 17.32 (2007).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of a myocardial infarction have been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.358, 3.361, 17.32 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a right hand disorder 
and residuals of a myocardial infarction as the Board is 
taking action favorable to the veteran by granting these 
benefits.  As such, this decision poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  To 
determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent. 

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32;  38 C.F.R. § 3.361(d)(2).

The veteran contends that benefits are warranted for his 
currently diagnosed right hand disorder and residuals of a 
myocardial infarction, under the provisions of 38 U.S.C.A. § 
1151, due to negligent care at a VAMC.  Specifically, the 
veteran claims that he was suicidal when he was admitted to a 
VAMC in May 2000 and that the VAMC did not take the proper 
precautions to ensure his safety.  He claims that as a result 
of these failures, he left the VAMC and attempted to commit 
suicide, resulting in the conditions previously mentioned.

Multiple VA medical records dated on May 10, 2000 stated that 
the veteran had previously attempted to commit suicide 
through carbon monoxide poisoning twice in the previous 4 
days.  Several other suicide attempts, including an overdose 
and attempted procurement of a firearm, were documented over 
the previous several weeks.  The veteran was "begging not to 
be released from the program [and stated that] he was 
extremely su[i]cidal, that he tried to kill himself again."

Multiple VA and private medical reports show that on the 
morning of May [redacted], 2000, the veteran was taken to a VA 
outpatient clinic where he was dropped off and left without 
supervision and with his clothing, car keys, and wallet.  He 
subsequently eloped from the VA outpatient clinic, purchased 
a knife from a hardware store, and then checked in to a 
nearby hotel where he attempted to commit suicide by 
lacerating both wrists, both elbows, and his lower abdomen.  
The medical evidence of record clearly shows that the veteran 
has current diagnoses of a right hand disorder and residuals 
of a myocardial infarction, both of which were caused by the 
May [redacted], 2000 suicide attempt.

A June 2000 VA psychiatric progress note stated that

[t]he purpose of this meeting was to 
discuss with the [veteran] his options to 
seek redress for the injuries he suffered 
at his own hand when he was allowed off 
the unit while on ward restriction 
shortly after admission. . . .

I also acknowledged that, at the time of 
his admission, we (the treatment 
providers) made an error that gave him an 
opportunity to get off the unit and then 
take steps to harm himself.  I asked the 
patient advocate to review for him his 
options should he choose to seek redress 
for that error.  [The patient advocate] 
reviewed [the veteran's] options to file 
as "1151" claim vs. filing a tort 
claim.

A May 2002 private psychiatric examination report reviewed 
the veteran's relevant medical and psychiatric histories.  
After mental status examination and diagnosis, the examiner 
stated

[the veteran] had a multiplicity of 
psychopathology.  He was clearly bipolar 
with episodes of psychotic mania during 
which he was delusional and actively 
hallucinating.  He was also alcohol-
dependent, and he had a gambling 
addiction.  He experienced episodes of 
very severe depression during which he 
would become suicidal.  His prior history 
of multiple suicide attempts was an 
indication that he was always a lethal 
threat.  When [a VA physician] arranged 
for his admission to the inpatient unit, 
he saw him as depressed and actively 
suicidal.  The VA was clearly negligent 
in failing to adequately supervise him.  
If indeed [the veteran] is reporting 
correctly that he was not divested of his 
civilian clothing and was allowed to keep 
his wallet and car keys, then the 
hospital through its nursing staff failed 
to protect him.  I would consider that 
failure to be negligence on the part of 
the staff.  It was also negligent for him 
to be escorted to an outpatient clinic 
and then left there with no supervision.  
This was a particularly egregious error 
considering his very recent history of a 
lethal suicide attempt.

An April 2004 affidavit of merit in regards to a medical 
malpractice claim filed by the veteran was written by a 
private physician.  The physician reviewed the applicable 
standard of practice or care in regards to suicidal patients.  
The physician then listed the following manners in which the 
applicable standard of care was breached by the VAMC.

1.  That the medical staff, employees, 
agents, representatives of the [VAMC] 
breached the standard of care by failing 
to follow physicians' orders to implement 
ward restriction in order to monitor [the 
veteran] while he was an in-patient at 
the [VAMC] on May [redacted], 2000.

2.  That the medical staff, employees, 
agents, representatives of the [VAMC] 
breached the standard of care by failing 
to utilize the appropriate guidelines and 
procedures in preventing any potential 
future suicide attempts in failing to 
properly monitor, supervise and observe 
an admitted suicidal patient, who is a 
danger to himself, namely [the veteran].

3.  That the medical staff, employees, 
agents, representatives of the [VAMC] 
breached the standard of care by failing 
to remove civilian clothing, wallet, car 
keys, and other personal items from [the 
veteran], who was deemed a danger to 
himself and admitted to the [VAMC] to 
observe for suicidality and to maintain 
psychiatric ward restriction.

4.  That the medical staff, employees, 
agents, representatives of the [VAMC] 
breached the standard of care by 
negligently escorting [the veteran] to an 
out-patient clinic, and abandoning him 
there with absolutely no supervision, 
thus enabling him to elope from the 
hospital, in full possession of all 
necessary tools by which he might engage 
in a lethal suicide attempt.

In a June 2005 private medical report, a private physician 
stated that

[b]ased on my review of the [VAMC] 
records, along with the deposition 
testimony of [2 VA physicians], it is my 
opinion that [1 of the 2 VA physicians] 
exercised reasonable clinical judgment in 
deciding to allow the [veteran] to 
participate in the [VA outpatient clinic] 
program during his May, 2000, admission 
to the hospital.  [The VA physician] 
indicates that he was familiar with [the 
veteran] from previous admissions, and 
that he was aware that both the [VA 
outpatient clinic] staff and [the 
veteran's] outpatient psychiatrist . . . 
agreed with the treatment plan allowing 
attendance at [the VA outpatient clinic] 
during the admission.  [The veteran] also 
told [the VA physician] that he was not 
currently suicidal and that he would feel 
safe in the [VA outpatient clinic] 
program.  In fact, [the veteran] attended 
the [VA outpatient clinic] program on the 
first full day of his admission without 
incident.  In my opinion [the VA 
physician] exercised reasonable clinical 
judgment in deciding to allow [the 
veteran] to attend the [VA outpatient 
clinic] program during his admission to 
the psychiatry unit.  The fact that [the 
veteran] thereafter eloped and made an 
attempt to harm himself does not change 
my opinion in this regard.

An August 2005 United States District Court Settlement and 
Release stipulation states that the United States of America 
agreed to pay the veteran the sum of $150,000 in full 
satisfaction of his claims regarding the injuries he 
sustained as a result of the events surrounding his suicide 
attempt on May [redacted], 2000.

Initially, the Board notes that the medical evidence of 
record shows that the veteran has a currently diagnosed right 
hand disorder and currently diagnosed residuals of a 
myocardial infarction.  Furthermore, the medical evidence of 
record shows that these conditions were the direct result of 
a suicide attempt made on May [redacted], 2000.  There are 4 medical 
reports of record which discuss whether the VAMC committed 
some kind of negligence or error in its treatment of the 
veteran at that time.

First, and most significantly, the Chief of Psychiatry 
Services of the VAMC specifically stated in June 2000 that 
the VAMC "made an error that gave [the veteran] an 
opportunity to get off the unit and then take steps to harm 
himself."  Indeed, it was the VAMC itself that advised the 
veteran to seek redress for this error through either a tort 
claim or the claims currently on appeal before the Board.  
The validity of this statement that the VAMC was in error is 
substantiated by the May 20002 private psychiatric 
examination report and the April 2004 affidavit, which stated 
respectively that the VAMC was "clearly negligent" and 
"breached the standard of care."  The only medical evidence 
of record which states that the VAMC was not negligent or 
otherwise deficient in its treatment of the veteran is the 
June 2005 private medical report.  However, this report is 
limited to a conclusion that a single VA physician was not 
negligent by allowing the veteran to attend the VA outpatient 
clinic which he later eloped from.  The report does not in 
any way address whether the VAMC was negligent in other ways, 
such as failing to take away the veteran's civilian clothing, 
car keys, and wallet or failing to provide any kind of 
supervision or oversight while the veteran was at the VA 
outpatient clinic.  Accordingly, there is no medical evidence 
of record that contradicts most of the areas of negligence 
raised in the May 20002 private psychiatric examination 
report and the April 2004 affidavit.  As such, the Board 
finds that the VAMC's care of the veteran on May [redacted], 2000 was 
negligent and as a result of this negligence the veteran was 
able to elope from VA care, resulting in multiple self-
inflicted injuries.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran sustained a right hand disorder 
and residuals of a myocardial infarction as a result of 
negligence and erroneous actions taken by the VAMC on May [redacted], 
2000.  Therefore, compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a right hand disorder and residuals 
of a myocardial infarction are warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that the veteran has been awarded 
benefits by the United States of America pursuant to a tort 
claim filed in a Federal District Court.  In these 
circumstances, compensation shall not be paid pursuant to 38 
U.S.C.A. § 1151 based on the same incident until an amount 
equal to the tort award is offset by VA.  See 38 U.S.C.A 
§ 1151(b); 38 C.F.R. §§ 3.362, 3.800(a)(2) (2007); See also 
VAOPGCPREC 79-90 (the offset provision of section 351 was 
intended to assure that the same individual does not recover 
twice for the same disability or death).


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a right hand disorder are granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a myocardial infarction are granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


